IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                            September 2021 Term                        FILED
                              _______________                      November 2, 2021
                                                                         released at 3:00 p.m.
                                                                     EDYTHE NASH GAISER, CLERK
                                No. 21-0233                          SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA
                              _______________


                      SRC HOLDINGS, LLC,
          FORMERLY KNOWN AS WILLIAMS HOLDINGS, LLC,
            DOING BUSINESS AS WILLIAMS TRANSPORT,
                           Petitioner

                                       V.

      THE PUBLIC SERVICE COMMISSION OF WEST VIRGINIA;
                      DONALD R. ABNER,
  DOING BUSINESS AS AMBASSADOR LIMOUSINE AND TAXI SERVICE;
             AND CLASSIC LIMOUSINE SERVICE, INC.,
                          Respondents

              _____________________________________________
            Appeal from Public Service Commission of West Virginia
                          Case No. 20-0020-MC-TC

                               AFFIRMED
              _____________________________________________

                        Submitted: September 15, 2021
                           Filed: November 2, 2021


Michael W. Carey                            Jessica M. Lane
David R. Pogue                              General Counsel
Carey, Douglas, Kessler & Ruby, PLLC        Public Service Commission
Charleston, West Virginia                   of West Virginia
Attorneys for the Petitioner,               Charleston, West Virginia
Williams Transport                          Attorney for the Respondent,
                                            Public Service Commission
                                            of West Virginia

                                            Jared C. Underwood
                                          Pullin, Fowler, Flanagan, Brown &
                                          Poe, PLLC
                                          Beckley, West Virginia
                                          Attorney for the Respondents,
                                          Donald R. Abner, doing business as
                                          Ambassador Limousine and Taxi
                                          Service, and Classic Limousine
                                          Service, Inc.


CHIEF JUSTICE JENKINS delivered the Opinion of the Court.

JUSTICE ARMSTEAD, deeming himself disqualified, did not participate in the
decision of this case.

JUDGE DENT, sitting by temporary assignment.
                              SYLLABUS BY THE COURT



               1. When considering whether a common carrier by motor vehicle certificate

transfer application should be approved, it is not necessary to show that the requested

transfer will serve the public convenience and necessity.


               2. A common carrier by motor vehicle certificate transfer application should

be approved where the proposed transferee demonstrates that it is able to supply the public

service the certificate authorizes because the proposed transferee has the experience,

equipment, finances, and insurance to carry on the transferor’s business under the

certificate sought to be transferred.



               3. A dormant common carrier by motor vehicle certificate may not be

transferred.




                                             i
Jenkins, Chief Justice:

              The petitioner herein, SRC Holdings, LLC, formerly known as Williams

Holdings, LLC, doing business as Williams Transport (“Williams” or “Williams

Transport”), appeals from an order entered February 17, 2021, 1 by the Public Service

Commission of West Virginia (“PSC”). By that order, the PSC approved the application

of one of the respondents herein, Ambassador Limousine and Taxi Service

(“Ambassador”), to transfer the common motor carrier certificate held by the other

respondent herein, Classic Limousine Service, Inc. (“Classic”), to Ambassador. On appeal

to this Court, Williams argues that the PSC erred by approving the certificate transfer. The

respondents herein, the PSC, Ambassador, and Classic, urge this Court to uphold the

certificate transfer. Upon a review of the parties’ arguments and briefs, the record

designated for appellate consideration, and the pertinent authorities, we conclude that the

PSC did not err by permitting Classic to transfer its common motor carrier certificate to

Ambassador. Accordingly, we affirm the PSC’s February 17, 2021 order.


                                              I.

                       FACTS AND PROCEDURAL HISTORY

              This appeal arises from Ambassador’s application to transfer Classic’s

common motor carrier certificate to Ambassador. Prior to the proposed certificate transfer,


              1
               On April 6, 2021, the Public Service Commission of West Virginia (“PSC”)
entered a corrective order to fix a clerical error in its February 17, 2021 order, from which
the instant appeal has been taken. Because the April 6, 2021 order addresses only the
correction of the clerical error and does not consider the merits of the case, we will refer to
the February 17, 2021 order as the order at issue in this appeal.

                                               1
Ambassador possessed three motor carrier certificates, which authorized it to operate in

four West Virginia counties: Fayette, Greenbrier, Raleigh, and Summers. Classic, who

holds the common motor carrier certificate sought to be transferred, is a smaller operation

whose primary focus is to provide transportation for customers of its two restaurants in

Raleigh County. Nevertheless, Classic also transports customers within the other eight

counties authorized by the subject motor carrier certificate; in total, Classic’s certificate

authorizes it to operate as a motor carrier in nine West Virginia counties: Boone, Fayette,

McDowell, Mercer, Monroe, Nicholas, Raleigh, Summers, and Wyoming.



              Williams also has motor carrier certificates authorizing it to transport

passengers in several West Virginia counties—Boone, Fayette, Lincoln, Logan, Raleigh,

Summers, and Wayne—although it operates primarily in Boone and Logan Counties.

Objecting to the transfer of Classic’s common motor carrier certificate to Ambassador,

Williams claimed that, because Classic provides minimal transportation services in all

counties in its territory except for Raleigh County, Classic’s certificate has become

geographically dormant as to the remaining counties for which it is certificated. Williams

also argued that Classic’s certificate has become operationally dormant as to those

customers who Classic does not regularly transport, such as railroad employees. Finally,

Williams complained that allowing Ambassador to provide transportation services in these

areas, both geographically and operationally, will amount to devastating competition to

Williams.    By order entered February 17, 2021, the PSC approved Ambassador’s




                                              2
application and allowed Classic to transfer its common motor carrier certificate to

Ambassador. This appeal by Williams followed.



                                             II.

                               STANDARD OF REVIEW

              The instant proceeding is before the Court on appeal from a decision of the

PSC. Our review of PSC rulings is guided by the following standard:

                     “‘The principle is well established by the decisions of
              this Court that an order of the public service commission based
              upon its finding of facts will not be disturbed unless such
              finding is contrary to the evidence, or is without evidence to
              support it, or is arbitrary, or results from a misapplication of
              legal principles.’ United Fuel Gas Company v. Public Service
              Commission, 143 W. Va. 33[, 99 S.E.2d 1 (1957)].” Syl. Pt. 5,
              Boggs v. Pub. Serv. Comm’n, 154 W. Va. 146, 174 S.E.2d 331
              (1970).

Syl. pt. 1, Sierra Club v. Pub. Serv. Comm’n of W. Va., 241 W. Va. 600, 827 S.E.2d 224

(2019). See also Syl. pt. 2, Monongahela Power Co. v. The Pub. Serv. Comm’n of W. Va.,

166 W. Va. 423, 276 S.E.2d 179 (1981) (“In reviewing a Public Service Commission order,

we will first determine whether the Commission’s order, viewed in light of the relevant

facts and of the Commission’s broad regulatory duties, abused or exceeded its authority.

We will examine the manner in which the Commission has employed the methods of

regulation which it has itself selected, and must decide whether each of the order’s essential

elements is supported by substantial evidence. Finally, we will determine whether the

order may reasonably be expected to maintain financial integrity, attract necessary capital,

and fairly compensate investors for the risks they have assumed, and yet provide


                                              3
appropriate protection to the relevant public interests, both existing and foreseeable. The

[C]ourt’s responsibility is not to supplant the Commission’s balance of these interests with

one more nearly to its liking, but instead to assure itself that the Commission has given

reasoned consideration to each of the pertinent factors.”). In view of this standard, we

proceed to consider the parties’ arguments.


                                              III.

                                      DISCUSSION

              On appeal to this Court, Williams reasserts the issues it raised during its

objection to the certificate transfer before the PSC: (1) Classic’s limited use of its common

motor carrier certificate has rendered it both geographically and operationally dormant

making it nontransferable, and (2) Ambassador’s proposed use of Classic’s certificate

essentially will create new competition in the same territory that Williams currently

services.



              The PSC certificate at issue in this case allows the holder to operate as a

common motor carrier in the State of West Virginia. Pursuant to West Virginia Code

section 24A-1-2(2) (eff. 2000), 2


              2
                We cite to the 2000 version of West Virginia Code section 24A-1-2 because
that is the statutory enactment that was in effect at the time that Ambassador filed its
January 2020 certificate transfer application. However, the recent amendments to this
provision do not substantively change the definition of “common carrier by motor vehicle.”
See W. Va. Code § 24A-1-2 (eff. 2021) (“‘Common carrier by motor vehicle’ means any
person who undertakes, whether directly or by lease or any other arrangement, to transport
passengers or property, or any class or classes of property, for the general public over the

                                               4
                      “[c]ommon carrier by motor vehicle” means any person
              who undertakes, whether directly or by lease or any other
              arrangement, to transport passengers or property, or any class
              or classes of property, for the general public over the highways
              of this state by motor vehicles for hire, whether over regular or
              irregular routes, including such motor vehicle operations of
              carriers by rail, water or air and of express or forwarding
              agencies, and leased or rented motor vehicles, with or without
              drivers[.]

Operation as a common motor carrier in West Virginia requires the issuance of a certificate

by the PSC:

                      No common carrier by motor vehicle shall operate any
              motor facility for transportation of either persons or property
              for hire on any public highway in this state except in
              accordance with the provisions of this chapter, and no person,
              after January one, one thousand nine hundred forty, shall, at
              the same time, hold under this chapter a certificate as a
              common carrier and a permit as a contract carrier authorizing
              operations for the transportation of property by motor vehicles
              over the same route or within the same territory unless for good
              cause shown and the commission determines that such
              certificate and permit may be held consistent with the public
              interest and the policy stated in section one, article one of this
              chapter.

W. Va. Code § 24A-2-2 (eff. 1939). See also W. Va. Code § 24A-2-5(a) (eff. 1980) 3 (“It

shall be unlawful for any common carrier by motor vehicle to operate within this state



highways of this state by motor vehicles for hire, whether over regular or irregular routes,
including such motor vehicle operations of carriers by rail, water, or air, and of express or
forwarding agencies, and leased or rented motor vehicles, with or without drivers[.]”).
              3
                Again, we cite the version of the statute that was in effect at the time of
Ambassador’s January 2020 certificate transfer application. However, we note that the
recent legislative amendments to this provision do not impact our decision of this case. See
W. Va. Code § 24A-2-5(a) (eff. 2021) (“It shall be unlawful for any common carrier by
motor vehicle to operate within this state without first having obtained from the

                                              5
without first having obtained from the commission a certificate of convenience and

necessity.”). Similarly, PSC approval also is required to transfer a motor carrier certificate

from one carrier to another: “No certificate issued under this chapter shall be assigned or

otherwise transferred without the approval of the commission.” W. Va. Code § 24A-2-

5(c). 4



              From these statutes, it is apparent that determining whether a certificate

should be transferred rests within the discretion of the PSC. We previously have explained

what considerations are and are not relevant to this decision. In regard to irrelevant factors,

we have held that

                      [t]he transfer of an existing certificate of convenience
              and necessity for a common carrier by motor vehicle is
              controlled by W. Va. Code, 24A-2-5(c) which states: “No
              certificate issued under this chapter shall be assigned or
              otherwise transferred without the approval of the commission.”
              Subsection (c) does not contain any language requiring a

commission a certificate of convenience and necessity unless the common carrier is an
emergency substitute carrier.”).
              4
                The 2021 legislative amendments also altered the text of West Virginia
Code section 24A-2-5(c) by adding subsection (2) which imposes temporal requirements
on the certificate transfer process; however, because this legislative language was not in
effect at the time Ambassador filed its motor carrier certificate transfer application, these
time periods do not apply to this proceeding. See W. Va. Code § 24A-2-5(c)(2) (eff. 2021)
(“An application by a motor carrier to transfer a certificate of convenience and necessity,
or a portion thereof, to another motor carrier possessing one or more certificates of public
convenience and necessity for the same commodity shall be affirmed or denied within 90
days of the submission of a complete application for transfer. The commission shall make
a determination within ten business days of receiving a transfer application if the
application is complete and notify the applicant if additional information is required. If the
commission shall fail to act on a complete application within 90 days, the application to
transfer the certificate shall be deemed approved.”).

                                               6
              showing that the public convenience and necessity be served
              by the transfer. We conclude that the transfer of such
              certificate does not depend upon a showing that the public
              convenience and necessity will be served.

Syl. pt. 1, Chabut v. Pub. Serv. Comm’n of W. Va., 179 W. Va. 111, 365 S.E.2d 391 (1987).

While a showing of public convenience and necessity is not necessary to transfer a common

motor carrier certificate, two other factors are required to be satisfied: (1) the transferee’s

ability to provide the certificated service and (2) the certificate’s continued viability due to

lack of dormancy.



              First, “[t]he chief inquiry at a transfer hearing is the ability of the proposed

new certificate holder to carry on the business.” Syl. pt. 2, id. This analysis requires a

consideration of whether the transferee is a fit and proper party to hold the transferred

certificate and to provide the public service authorized thereby. We have construed the

fitness determination to include the following factors: “In a Public Service Commission

proceeding to transfer a Motor Carrier permit, a carrier is ‘fit and proper’ when it has the

experience, equipment, insurance and financial ability to carry on the business that is being

transferred.” Syl. pt. 3, Solid Waste Servs. of W. Va. v. Pub. Serv. Comm’n, 188 W. Va.

117, 422 S.E.2d 839 (1992).



              Second, the certificate sought to be transferred must not have become

dormant from nonuse, i.e. where the transferor has failed to provide the services the subject

certificate authorizes it to supply. As to this factor, we have observed that



                                               7
              [t]he concept of “dormancy” relates to the failure of a
              certificate holder to operate for a period of time under the
              certificate. This can give rise to several adverse consequences
              to the certificate holder such as a cancellation of the certificate
              or, in the event of a transfer, a finding that it is not transferable
              because of nonuse.

Chabut, 179 W. Va. at 114, 365 S.E.2d at 394 (citations omitted). See also Cox v. Pub.

Serv. Comm’n of W. Va., 188 W. Va. 736, 743, 426 S.E.2d 528, 535 (1992) (per curiam)

(upholding PSC’s “finding of dormancy” and resultant denial of transfer of common carrier

by motor vehicle certificate based on certificate’s dormancy).



              Although we have not extensively considered the effect of the dormancy of

a motor vehicle carrier’s certificate, the PSC has found dormancy to be a crucial

consideration in a certificate transfer proceeding and has ruled that a dormant certificate

may not be transferred. In this regard, the PSC specifically has recognized that a criterion

for determining whether a certificate transfer application should be approved is a finding

“[t]hat the certificate is not dormant—that the holder thereof (transferor) has actively

engaged in the operation under the certificate sought to be transferred[.]” William P.

Hopson, M.C. Case No. 16280, at 2 (W. Va. Pub. Serv. Comm’n Apr. 17, 1978). In other

words, “[t]he almost universal rule is that dormant rights will NOT [be] transferred unless

a public need for the service can be shown.” Carroll Trucking Co., M.C. Case Nos. 132,

1902, and 3821, at 4 (W. Va. Pub. Serv. Comm’n July 13, 1976) (emphasis in original;

citations omitted).




                                                8
             Moreover, “[t]he issue of dormancy is an important matter to be considered

in a transfer proceeding . . . . [because] [t]he transfer of a dormant certificate would

constitute a new service without demonstrating a public need therefore and could adversely

affect any protesting carriers.” Hopson, at 3 (citations omitted). Finally, with specific

respect to the case sub judice, the PSC has observed that dormancy

             can be either geographical or operational in nature.
             Geographical dormancy is a failure to provide service to a
             representative number of points within the authorized area of
             service. Operational dormancy is the failure to provide all or a
             portion of the type of service which a certificate holder is
             authorized to render. In either case to determine whether or
             not a certificate is dormant, a determination must be made as
             to “whether substantial lawful operations have been performed
             under the certificate.”

Elk Valley Sanitation, Inc. v. Charles Edward Snodgrass, M.C. Case 21268, at 4 (W. Va.

Pub. Serv. Comm’n June 22, 1982) (quoting Hopson, at 3 (citations omitted)) (additional

citation omitted). See also James Eugene Fletcher, Case No. 10-1799-MC-TC, at 6

(W. Va. Pub. Serv. Comm’n Apr. 20, 2012) (noting that PSC “will not rely strictly on the

passage of a period of time to decide the issue of whether rights to a geographic area or

rights to perform certain operations have become dormant”).



             To facilitate the consideration of these various factors in certificate transfer

cases, we now hold that, when considering whether a common carrier by motor vehicle

certificate transfer application should be approved, it is not necessary to show that the

requested transfer will serve the public convenience and necessity. We additionally hold

that a common carrier by motor vehicle certificate transfer application should be approved


                                             9
where the proposed transferee demonstrates that it is able to supply the public service the

certificate authorizes because the proposed transferee has the experience, equipment,

finances, and insurance to carry on the transferor’s business under the certificate sought to

be transferred. Finally, we hold that a dormant common carrier by motor vehicle certificate

may not be transferred. We further recognize that a common carrier by motor vehicle

certificate becomes dormant when the certificate holder fails to substantially operate or

otherwise supply the services the certificate authorizes it to provide.



              Having established the standard by which to evaluate whether a common

motor carrier certificate should be approved, we now consider the errors assigned on

appeal. Among its various arguments, Williams complains that approving the requested

certificate transfer and allowing Ambassador to provide common motor carrier services in

the territory covered by Classic’s certificate will create unfair competition because

Williams already provides transportation services in that same area. We find this argument

to be without merit, though, because consideration of whether a common carrier by motor

vehicle certificate transfer should be approved does not turn on whether the transfer will

serve public convenience and necessity, and, in fact, as recognized by our holding herein,

such a showing is not required. Accord Syl. pt. 1, Chabut, 179 W. Va. 111, 365 S.E.2d

391.



              Williams also argues that Ambassador’s application to transfer Classic’s

motor carrier certificate to Ambassador should be denied because Classic’s certificate is


                                              10
dormant. In support of its arguments, Williams contends that Classic’s certificate is

geographically dormant as to all certificated counties but Raleigh because, although the

subject certificate authorizes Classic to provide motor carrier services in nine counties,

Classic historically has provided the majority of its transportation services in only one

county—Raleigh. Likewise, Williams argues that Classic’s certificate also is operationally

dormant because Classic has not provided transportation for a specific type of customer,

i.e. railroad employees, and, thus, Classic’s failure to transport such customers has rendered

its certificate dormant therefor.



              We begin our consideration of these arguments by referring to the language

of Classic’s certificate that is at issue herein. Classic’s motor carrier certificate authorizes

the following operations:

              Statement of Authority
              to operate as a common carrier by motor vehicle in the
              transportation of passengers in limousine service between
              points and places in Boone, Fayette, McDowell, Mercer,
              Monroe, Nicholas, Raleigh, Summers and Wyoming Counties,
              on the one hand, and points and places in West Virginia, on the
              other hand.

The certificate further identifies the “Commodities” as “[l]imousine” and the “Counties”

as “Boone[,] Fayette[,] McDowell[,] Mercer[,] Monroe[,] Nicholas[,] Raleigh[,]

Summers[, and] Wyoming[.]” Notably, the certificate is silent as to the number of

customers required to be serviced in each of the certificated counties. Also absent from

the express language of the certificate is any limitation as to the type of customers Classic




                                               11
is or is not authorized to transport thereunder; the only specification in this regard is the

authority to transport “PASSENGER.”



              With respect to Williams’s geographical dormancy argument, we reject

Williams’s contentions because the record evidence demonstrates that Classic has provided

motor carrier services in each of the counties in which it is authorized to operate. As the

PSC astutely explained in its order approving the certificate transfer:

                      Williams Transport argued in its exceptions that the
              certificate to be transferred is geographically dormant in all
              counties except Raleigh because it is the only county where
              Classic Limousine conducted “substantial operations.” The
              specific facts and circumstances of this case are relevant to a
              determination of what constitutes “substantial operations.”
              Substantial operations in an urban area are certainly different
              from those in a rural area and are different for a garbage hauler
              compared to a taxi/limo service provider. It is not as simple as
              Williams Transport’s comparison of the number of customers
              involved in the Cox case (urban garbage hauler) and the
              number of customers served by Classic Limousine (mostly
              rural limousine service). In this circumstance, the operator of
              Classic Limousine testified that 80% of its business occurred
              in Beckley/Raleigh County, but when called upon it made a
              bandful [sic] of trips each year into the eight other
              counties . . . . Given the largely rural nature of the area covered
              by this certificate, it is not particularly surprising the majority
              of the calls for limousine service occurred in Beckley. The
              mostly rural nature of the territory coupled with the existence
              of competition from other carriers make the few trips each year
              constitute substantial operations. Further, Classic Limousine
              did not refuse to provide service in any of the counties when
              called upon. Based on the foregoing, the Commission does not
              find this certificate to be geographically dormant. The
              Commission concludes that Classic Limousine conducted
              substantial operations under its certificate in all counties.




                                               12
Citing Cox v. Pub. Serv. Comm’n of W. Va., 188 W. Va. 736, 426 S.E.2d 528; (additional

citation omitted). Thus, the PSC determined that Classic’s motor carrier certificate is not

geographically dormant. We find the PSC’s reasoning in this regard to be legally sound

and supported by the record evidence. See Syl. pt. 1, Sierra Club v. Pub. Serv. Comm’n of

W. Va., 241 W. Va. 600, 827 S.E.2d 224. Therefore, the PSC’s finding that Classic’s motor

carrier certificate is not geographically dormant is hereby affirmed.



               Williams also complains that Classic’s motor carrier certificate is

operationally dormant as to a certain type of passenger because Classic never transported

railroad employees. To resolve this assignment of error, we first must determine whether

Classic’s certificate limits the type of passenger that it may transport. The certificate, itself,

authorizes the transportation of “passengers,” and grants authority to operate “limousines.”

The term “passenger” is not defined by statute or rule, but the term “limousine” is defined

by the PSC’s rules as follows:

                       “Limousine” means a motor vehicle, equipped with at
               least three (3) doors, and with seating capacity, and separate
               sets of working seatbelts, for at least five (5) passengers,
               including the driver, in which a passenger or set of passengers
               is transported at a rate not less than ten dollars ($10.00) per
               vehicle trip or vehicle round trip, if that vehicle either (a) is
               used to transport passengers on a frequent basis between fixed
               points, such as airports and hotels or motels; or (b) is used as a
               specialized limousine.




                                                13
W. Va. C.S.R. § 150-9-1.8.m. (eff. 2016). 5 In determining that Classic’s certificate was

not operationally dormant, the PSC ruled as follows:

                     Williams Transport next argued that the certificate is
              operationally dormant as it pertains to the transportation of
              railroad workers. The ALJ held that the certificate to be
              transferred is general in nature as it allows the transport of any
              class of customer by limousine. The ALJ determined that
              because Classic Limousine has been transporting customers by
              limousine, its certificate is not dormant. The Commission
              agrees. Classic Limousine operated as a common carrier
              providing limousine service. There is no evidence in the record
              that Classic Limousine refused to provide limousine service to
              railroad workers or to any other class of customer. Classic
              Limousine provided service to customers that requested
              service. . . .

                     ....

              The Commission finds that the certificate is valid for the
              general transportation of customers by limousine, which could
              include the transportation of railroad workers.




              5
               Also defined by the PSC’s rules is the term “specialized limousine”
referenced in its definition of “limousine.” See W. Va. C.S.R. § 150-9-1.8.v. (eff. 2016)
(“‘Specialized limousine’ means a limousine that is either: (a) a luxury vehicle; (b) a
vehicle that has seating capacity, and separate sets of working seatbelts, for at least eight
(8) passengers; or (c) a vehicle that was operated, and properly registered with the
Commission, under a ‘limousine’ or ‘specialized limousine’ certificate on or before
January 1, 2002.”). But see W. Va. Code § 24A-1-2 (eff. 2021) (“‘Luxury limousine
service’ means passenger motor carrier service by pre-arranged appointment with a
minimum charge of no less than $60.00, with a formally dressed chauffeur, using a large
and luxurious sedan, sport utility vehicle, or van, or an antique vehicle: Provided, That
‘luxury limousine service’ does not include a passenger motor carrier that is serving
railroad crews for railroad purposes or used for nonemergency medical transportation other
than Medicaid members.”). Regardless of the specific definition employed, though,
Williams Transport’s operational dormancy argument contests the type of passenger to
whom Classic’s certificate applies and not the type of vehicle the certificate authorizes it
to use to provide such transportation.

                                              14
(Internal quotations and citations omitted). We agree with the PSC’s conclusion that

Classic’s certificate is not operationally dormant as to the transportation of railroad

employees because the certificate’s authority permits the transportation of passengers,

generally, and is not limited to any specific type of passenger. Furthermore, there is no

evidence that Classic refused to transport railroad workers while operating under its motor

carrier certificate. The PSC’s reasoning in reaching this decision is legally sound and

supported by the record evidence. See Syl. pt. 1, Sierra Club v. Pub. Serv. Comm’n of

W. Va., 241 W. Va. 600, 827 S.E.2d 224. Therefore, we affirm this ruling as well. 6



                                             IV.

                                      CONCLUSION

              For the foregoing reasons, we affirm the February 17, 2021 order of the

Public Service Commission of West Virginia permitting Classic to transfer its common

motor carrier certificate to Ambassador.

                                                                                   Affirmed.




              6
               Our holdings herein also require a consideration of the prospective
transferee’s ability to continue the transferor’s provision of services under the certificate
sought to be transferred. Accord Syl. pt. 3, Solid Waste Servs. of W. Va. v. Pub. Serv.
Comm’n, 188 W. Va. 117, 422 S.E.2d 839 (1992). However, the parties do not dispute that
Ambassador is a proper party to operate under Classic’s certificate and that Ambassador is
able to provide Classic’s certificated services. Moreover, the PSC approved Ambassador’s
request to transfer Classic’s motor carrier certificate to it, thus finding Ambassador to be
able to provide the public service for which the certificate was issued to Classic. Therefore,
further consideration of this factor is not necessary to our resolution of this case.

                                              15